DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a tinnitus sound frequency acquisition module, used for acquiring” “a sound generation module, used for controlling” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a tinnitus sound frequency acquisition module” “a sound generation module” coupled with functional language “used for acquiring” “used for controlling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses in Page 5; lines 15-20 that microcontroller performs the actions of the tinnitus sound frequency acquisition module and a sound generation module.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgard (US 2015/0051656 A1) in view of McGuire (US 2011/0071340 A1).
Regarding claim 1, Kilgard disclose a method of generating sounds for reducing an effect of tinnitus, applied to a tinnitus control instrument, wherein the tinnitus control instrument comprises a speaker (Kilgard; Para [0079] speaker), the method comprising the following steps: acquiring a sound frequency of a tinnitus sound of a user (Kilgard; Para [0057]); and controlling the speaker to play a plurality of pure tones within a frequency range during a playback time Kilgard; Para [0058][0079]; therapy tones generated by controller to be outputted by headphone 150, wherein the plurality of pure tones comprises a plurality of first pure tones and a plurality of second pure tones (Kilgard; Fig 1C; low end tones and high end tones); the sound frequency and the plurality of first pure tones are located at a first frequency area (Kilgard; Fig 1C; low end tones range), and the plurality of second pure tones are located at a second frequency area (Kilgard; Fig 1C; high end tones range); the first frequency area covers a range of X Hz, where 100 < X < 12000 (Kilgard; Fig 1C; low end range), the second frequency area covers the remaining portion of the frequency range excluding the first frequency area (Kilgard; Fig 1C; low end range is different from high end range), but do not expressly disclose and the plurality of first pure tones account for M% of the plurality of pure tones, where 50 < M < 90. However, in the same field of endeavor, McGuire disclose a method the plurality of first pure tones account for M% of the plurality of pure tones, where 50 < M < 90 (McGuire; Para [0014][0142]; second signals comprises 10% therefore first signals comprises 90 or less). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 2, Kilgard in view of McGuire disclose the method as claimed in claim 1, but do not expressly disclose wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz. However, in the same field of endeavor, McGuire disclose a method wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz (McGuire; Para [0014][0142]; octave and suboctave from the tinnitus frequency). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 4, Kilgard in view of McGuire disclose the method as claimed in claim 2, but do not expressly disclose wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord, and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord. However, in the same field of endeavor, McGuire disclose a method wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord (McGuire; Para [0112]0118]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 5, Kilgard in view of McGuire disclose the method as claimed in claim 1, wherein the plurality of pure tones are generated randomly (Kilgard; Para [0081]).

Regarding claim 6, Kilgard in view of McGuire disclose the method as claimed in claim 5, but do not expressly disclose wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones. However, in the same field of endeavor, McGuire disclose a method wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones (McGuire; Para [0014][0142];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 7, Kilgard disclose a tinnitus control instrument, used for playing a sound to reduce a tinnitus effect of a user, the tinnitus control instrument comprising: a speaker; and a controller, electrically connected to the speaker (Kilgard; Para [0057]; controller 140), the controller comprising: a tinnitus sound frequency acquisition module, used for acquiring a sound frequency of a tinnitus sound of the user (Kilgard; Para [0057]); and a sound generation module, used for controlling the speaker to play a plurality of pure tones within a frequency range during a playback time (Kilgard; Para [0058][0079]; therapy tones generated by controller to be outputted by headphone 150), wherein the plurality of pure tones comprise a plurality of first pure tones and a plurality of second pure tones (Kilgard; Fig 1C; low end tones and high end tones); the sound frequency and the plurality of first pure tones are located at a first frequency area (Kilgard; Fig 1C; low end tones range), and the plurality of second pure tones are located at a second frequency area (Kilgard; Fig 1C; high end tones range); the first frequency area covers a range of X Hz, where 100 < X < 12000 (Kilgard; Fig 1C; low end range), the second frequency area covers the remaining portion of the frequency range excluding the first frequency area (Kilgard; Fig 1C; low end range is different from high end range), but do not expressly disclose and the plurality of first pure tones account for M% of the plurality of pure tones, where 56 < M < 90. However, in the same field of endeavor, McGuire disclose a device the plurality of first pure tones account for M% of the plurality of pure tones, where 56 < M < 90 (McGuire; Para [0014][0142]; second signals comprises 10% therefore first signals comprises 90 or less). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 8, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 7, but do not expressly disclose wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz. However, in the same field of endeavor, McGuire disclose a method wherein the sound frequency is F Hz, the frequency range covers from 0.25F Hz to 4F Hz, and the first frequency area covers from 0.5F Hz to 2F Hz (McGuire; Para [0014][0142]; octave and suboctave from the tinnitus frequency). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 10, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 8, but do not expressly disclose wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to O.5F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord, the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord, and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord. However, in the same field of endeavor, McGuire disclose a method wherein the plurality of second pure tones having frequencies ranging from 0.25F Hz to 0.5F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from 0.5F Hz to F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), the plurality of first pure tones having frequencies ranging from F Hz to 2F Hz are chord tones of the same chord (McGuire; Para [0112][0118]), and the plurality of second pure tones having frequencies ranging from 2F Hz to 4F Hz are chord tones of the same chord (McGuire; Para [0112]0118]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Regarding claim 11, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 7, wherein the plurality of pure tones are generated randomly (Kilgard; Para [0081]).

Regarding claim 12, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 11, but do not expressly disclose wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones. However, in the same field of endeavor, McGuire disclose a method wherein the probability of generating the plurality of first pure tones is 2 times the probability of generating the plurality of second pure tones (McGuire; Para [0014][0142];). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by McGuire as tones for the method taught by Kilgard. The motivation to do so would have been to improve the tinnitus rehabilitation.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgard (US 2015/0051656 A1) in view of McGuire (US 2011/0071340 A1) and further in view of Davis (US 2004/0141624 A1).
Regarding claim 3, Kilgard in view of McGuire disclose the method as claimed in claim 2, but do not expressly disclose wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament. However, in the same field of endeavor, Davis disclose a method wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament (Davis; Para [0069]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by Davis as tones for the method taught by Kilgard. The motivation to do so would have been to improve the accuracy of the tinnitus rehabilitation.


Regarding claim 9, Kilgard in view of McGuire disclose the tinnitus control instrument as claimed in claim 8, but do not expressly disclose wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament. However, in the same field of endeavor, Davis disclose a device wherein the frequencies of the plurality of pure tones are tuned with 12-tone equal temperament (Davis; Para [0069]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the tones taught by Davis as tones for the method taught by Kilgard. The motivation to do so would have been to improve the accuracy tinnitus rehabilitation.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651